NUMBER 13-21-00288-CV

                     COURT OF APPEALS

              THIRTEENTH DISTRICT OF TEXAS

               CORPUS CHRISTI – EDINBURG


CASTINE MCILHARGEY AND
JODY MCINTYRE, INDIVIDUALLY,
AND DERIVATIVELY ON BEHALF
OF A+ PRO RECOVERY AND
TOWING, LLC,                                            Appellants,

                                   v.

ERIK M. HAGER, JASON RIOS,
EDUARDO PENA, JOANNA PENA,
AND SOUTH PADRE TOWING AND
RECOVERY, LLC,                                           Appellees.


              On appeal from the 107th District Court
                   of Cameron County, Texas.


                             ORDER

Before Chief Justice Contreras and Justices Benavides and Longoria
                         Order Per Curiam
       Currently before the Court are (1) appellees Eduardo Pena and Joanna Pena’s

motion to dismiss for want of prosecution, and (2) appellees Eduardo and Joanna Pena’s

letter of January 13, 2022, which we construe as a motion to lift the stay previously issued

in this case.

       The Court, having examined and fully considered these motions, is of the opinion

that they should be denied without prejudice at this time given the subject matter of the

pending appeal and the chronological sequence of events in this case. On February 24,

2022, this Court reinstated the appeal after appellants were found to be indigent and

notified the parties that the appellate timetables had commenced. Four volumes of the

clerk’s records were filed on March 1, 2022, and the reporter’s record is due to be filed

by March 7, 2022. Appellants’ brief will be due twenty days after the date the reporter’s

record is filed. See TEX. R. APP. P. 38.6(a)(1), (2).

       Accordingly, we deny both the motion to dismiss and the motion to lift stay without

prejudice. In so ruling, however, we appreciate the seriousness of the issues raised by

appellees regarding the subject matter of the appeal and the allegations that appellants

are engaging in intentional delay. Therefore, we will require strict adherence to the

appellate timetable and will look with disfavor upon any requests for extension of time to

file the appellate briefs in this matter. We will not favorably entertain any motion for

extension of time regarding filing a brief unless the movant alleges extraordinary




                                              2
circumstances and supports the request for an extension with appropriate argument and

evidence. See generally TEX. R. APP. P. 10.1, 10.2, 10.5(b).


                                                                 PER CURIAM


Delivered and filed on the
8th day of March, 2022.




                                           3